DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Information under 37 CFR 1.105
No IDS was filed for this application. The applicant and/or the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application (see MPEP §§ 704.10 - 704.13). In response to this requirement, please provide a copy of any related and pertinent information, such as non-patent literature, published application(s) or patent(s) (U.S. or foreign), that was used to assist in the drafting of this application. The applicant is reminded of the duty to disclose information that is material to patentability (see 37 CFR § 1.56).  A complete reply to the instant Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the instant Office action.  It is also noted that numerous non-patent literature was filed in this case.  However, these references are not listed on an IDS.  Please list these NPL on an IDS next formal response.
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “index mechanism” in claims 1, 4, 6-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the cylindrical cam”.  This lacks antecedent basis. Claims 7 and 8 are rejected based on their dependence on claim 6.  In the interest of compact prosecution, the examiner will assume claim 6 is meant to depend from claim 4.  Nevertheless, clarification is required.
As to claim 13, “the piston” lacks antecedent basis.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 6-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As discussed above, the “indexing mechanism” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  That is, the “indexing mechanism” is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Thus, claims 4 and 6-9 fail to further limit the “indexing mechanism” since these elements are already cover the corresponding structure of the “indexing mechanism”. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 5, 7, 9-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qureshi et al. (US 5,383,372; hereinafter “Qureshi”).
As to claim 1, Qureshi teaches a pipetting device, comprising: 
a housing 10 including a tip for receiving a capillary tube 34; 
a valve assembly having a shuttle valve and a valve rod, the shuttle valve having a filling position and a dispensing position (see col. 3, line 62 et seq.); 
an actuator assembly having an actuator 25, 26, a valve trigger 13, a piston mount 21, and an indexing mechanism (cam see col. 7, line 3 et seq.); 
the actuator extending from the housing and including a push button 26 coupled to a push rod 25; 
the valve trigger being configured to engage the valve assembly responsive to movement of the push button and including an aperture 41 configured to receive the piston mount therein; and 
the indexing mechanism being configured to index a rotated position of the push button to a predefined volume of dispensed fluid (see col. 6, line 25 et seq.) 
Claims 2, 3, 5 are directed to process/function recitation. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). For example, the apparatus of Qureshi teaches that responsive to the push button moving towards the housing, the valve trigger moves the shuttle valve to the filling position and allows a fluid to be drawn into the capillary tube.
As to claim 7, the recited predetermined volume of dispense fluids is not considered as part of the claimed device structure and is therefore not given patentable weight. The Court has held that "[e]xpressions relating the apparatus contents thereof during an intended use operation are of no significance in determining the patentability of the apparatus claim." See Ex parte Thilbault, 164 USPQ 666, 667 (Bd. Pat. App. & Inter.1969) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Nevertheless, Qureshi teaches the predefined volume of dispensed fluid is between about 5 microliters and about 50 microliters (e.g., 10 microliters or less, see abstract). 
As to claim 9, Qureshi teaches the actuator assembly further comprises a first spring 18 positioned between the valve trigger and the indexing mechanism such that the spring resists movement of the push button towards the housing (see col. 4, line 30 et seq.) 
As to claim 10, Qureshi teaches the actuator assembly further comprises a soft stop 48 and a second spring 17, the second spring being positioned between the indexing mechanism and the soft stop and the first spring being positioned between the soft stop and the valve trigger, such that the first spring, the soft stop, and the second spring resist movement of the push button towards the housing (see col. 5, line 10 et seq.)
As to claim 11, Qureshi teaches the valve rod includes a first notch and a second notch each configured to engage the valve trigger, wherein movement of the push button towards the housing causes the valve trigger to engage the first notch, and wherein movement of the push button away from the housing causes the valve trigger to engage the second notch (see col. 4, line 62 et seq. and Fig. 3-5) 
As to claim 12, Qureshi teaches the actuator assembly further comprises a protective cap 61 including an aperture configured to receive the push rod 25, wherein the protective cap seals valve trigger, piston mount, and indexing mechanism within the housing (see Figs. 3-5).
As to claim 13, Qureshi teaches the piston mount includes a first aperture having a slider coupled to the push rod and a piston spring 18 disposed therein and a second aperture having the piston disposed therein (see Fig. 3-5). 
As to claim 14, Qureshi teaches the housing further comprises a volume display (see col. 4, line 8 et seq.) 
As to claim 16, Qureshi teaches the tip of the housing is further configured to receive a capillary sheath 33. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, 8, 15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi in view of Oshikubo (US 5,747,709).
As to claim 4, Qureshi teaches any linear actuator can be used to actuate the piston through cams and/or electrical means if desired. Qureshi does not specifically teach includes a cylindrical cam and a follower.  However, in the related art of repetitive pipettes, Oshikubo teaches a rotary control knob 3 for variably setting a pipetted quantity is provided in coaxial relation to the push button 2 so as to be vertically movable together with the push button 2 as one unit and rotatable relative to the push button 2. A pawl retaining member 12 for retaining the pawl member 16 is vertically movable together with the push button 2 as one unit. A spring 13 upwardly biases the pawl retaining member 12, the push button 2, and the rotary control knob 3. A pawl stroke varying rotary cam 17 has a plurality of first cam step portions (17.1 to 17.5) for variably setting a position from which the pawl member 16 starts pivoting toward the rack shaft 23 to mesh with it. The rotary cam 17 is rotated together with the rotary control knob 3 as one unit to allow one of the first cam step portions to correspond to the pawl member 16 selectively. The pipetted quantity variably setting device includes the rotary control knob 3 and the pawl stroke varying rotary cam 17.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have substituted the cam used in Qureshi, with the cylindrical cam of Oshikubo, since Oshikubo recognizes that providing a repetitive pipette in which a push button and a pipetted quantity variably setting device are coaxially integrated into one unit makes it possible to simplify the arrangement and the assembling and disassembling operations, and facilitating the pipetting operation (see col. 2, line 35 et seq.)
As to claim 6, Oshikubo teaches the cylindrical cam of the indexing mechanism further includes a cutout having an origin surface and a plurality of steps, wherein responsive to rotation of the push button, the follower rotates along the origin surface and is positioned over a corresponding one of the plurality of steps, thereby indexing the rotated position of the push button to a predefined volume of dispensed fluid (see col. 2, line 49 et seq.) 
As to claims 8 and 15, Oshikubo does not explicitly disclose the plurality of steps of the cutout of the indexing mechanism includes eleven steps such that each rotated position of the push button corresponds to a 5 microliter incremental change in predefined volume of dispensed fluid or the capillary tube is a standard capillary tube having an outer diameter of at least approximately 1.75 mm with a maximum volume of at least 100 microliters.  However, it would have been obvious to one of ordinary skill in the art to determine the optimum operating parameters for a particular application.
As to claims 17-21, the combination of Qureshi and Oshikubo teaches the method for using a pipetting device, comprising the steps of: providing a housing including a tip coupled to a capillary tube; providing a valve assembly including a shuttle valve and a valve rod; providing an actuator assembly including an actuator, a valve trigger, a piston mount, and an indexing mechanism; the actuator including a push rod and a push button extending from the housing, the push rod being coupled to the push button; the indexing mechanism including a follower and a cylindrical cam having an origin surface and a plurality of steps; rotating the push button such that the follower is positioned over one of the plurality of steps of the cylindrical cam; pressing the push button towards the housing such that the shuttle valve moves to a filling position; and placing the capillary tube in a volume of fluid, wherein the shuttle valve causes the volume of fluid to be drawn into the capillary tube. 
Conclusion
No claims are allowed.
The following prior art is made of record and not relied upon, but is considered pertinent to applicant's disclosure. Frank et al., (US 4,084,730), Conley et al., (US 5,998,218), Holmes et al., (US 2013/0078625), Bunce et al., (US 4,369,664), Gilson (US 5,018,394) and Beroz et al., (US 2013/0283884) are cited of interest for the reasons discussed in the applicant’s corresponding written opinion of the ISA, filed herein on August 14, 2019. In addition Keegan (US 3,935,734) and Sturm et al., (US 4,099,548) also disclose hand-held pipettes with a liquid dispensing knob at one end operably connected therewithin to a piston and piston cylinder assembly at the opposite end that is detachable from the pipette body for cleaning or replacement. An internal pawl and rack mechanism causes the piston to advance a small amount each time the knob is pressed, thereby repetitively dispensing small volumes of liquid therefrom.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798